--------------------------------------------------------------------------------

Exhibit 10.07
 
EXECUTION COPY
 
SHARE SECURITY ESCROW AGREEMENT
 
This Share Security Escrow Agreement (this “Agreement”), dated as of January 8,
2010, is entered into by and among Seyfarth Shaw LLP, as escrow agent (the
“Escrow Agent”), ONE Bio, Corp., a Florida corporation (the Company”), and ONE-V
Group, LLC, a limited liability company having a business address in the State
of Florida, Michael Weingarten, an individual residing in the State of Florida,
and Jeanne Chan, an individual residing in the State of Florida (each a
“Pledgor” and collectively, the “Pledgors”), and each of the individuals and
entities listed or to be listed on Schedule 1 attached to this Agreement (each a
“Pledgee,” and collectively, the “Pledgees”).
 
RECITALS
 
WHEREAS, pursuant to that certain Securities Purchase and Registration Rights
Agreement, dated as of the date hereof (as amended, restated or otherwise
modified from time to time, the “Purchase Agreement”), by and among the Company,
and the Pledgees, the Company has requested that the Pledgees make convertible
loans available to the Company and the Pledgees have agreed to make such
convertible loans available to the Company as set forth in the Purchase
Agreement;


WHEREAS, in order to induce the Pledgees to provide the financial accommodations
described in the Purchase Agreement, the Company has agreed to issue to the
Pledgees additional warrants (collectively, the “Additional Warrants”) to
purchase an aggregate of [49,366] shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”);


WHEREAS, in order to further induce the Pledgees to provide the financial
accommodations described in the Purchase Agreement, the Pledgors have agreed to
enter into that certain Shareholder Pledge and Security Agreement, dated as of
the date hereof (the “Pledge Agreement”), and pledge and grant to the Pledgees a
security interest in an aggregate of 6,000,000 shares (the “Pledged Stock”,
which together with the Additional Warrants, are hereinafter referred to as the
“Escrowed Shares”) of the Company’s Common Stock owned by the respective Pledgor
in the amounts set forth in Schedule 2 attached to the Pledge Agreement; and


WHEREAS, the Company, the Pledgees and the Pledgors have agreed that the Pledged
Stock and the Additional Warrants will be held in the escrow by the Escrow Agent
until released in accordance with the terms and conditions set forth herein.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are acknowledged by each of the
parties hereto, the parties hereto hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.   Definitions.  Each capitalized term used herein and not specifically
defined herein shall have the meaning given to such term in the Pledge
Agreement.
 
2.   Escrow Agent’s Appointment and Duties; Escrow Fees.
 
(a)   The Company, the Pledgees and the Pledgors hereby appoint the Escrow Agent
as escrow agent hereunder, and the Escrow Agent hereby accepts such
appointment.  The Escrow Agent’s duties hereunder are limited solely to (i)
holding the Escrowed Shares and the delivery of the same as provided herein,
(ii) giving notices to the Company, the Pledgees and the Pledgors as provided
herein, and (iii) such other duties as are specifically set forth herein.  No
duties or obligations not expressly set forth herein shall be implied to the
Escrow Agent.  The Escrow Agent shall not be bound in any way by any agreement
or contract between or among the Company, the Pledgees and the Pledgors, other
than this Agreement, whether or not the Escrow Agent has knowledge of any such
agreement or contract.  In performing its duties under this Agreement, or upon
the claimed failure to perform its duties, the Escrow Agent shall have no
liability except for the Escrow Agent’s willful misconduct or gross
negligence.  In no event shall the Escrow Agent be liable for incidental,
indirect, special, consequential or punitive damages. The Escrow Agent shall not
be charged with knowledge or notice of any notice, fact or circumstance not
specifically set forth herein or in any notices given to it in accordance with
the notice provisions of this Agreement.  The Escrow Agent shall have no
liability with respect to the transfer or distribution of any funds effected by
the Escrow Agent pursuant to wiring or transfer instructions provided to the
Escrow Agent by any party to this Agreement.  The Escrow Agent shall be entitled
to seek the advice of legal counsel with respect to any matter arising under
this Agreement and the Escrow Agent shall have no liability and shall be fully
protected with respect to any action taken or omitted pursuant to the advice of
such legal counsel and in accordance with the provisions of this Agreement.  The
Escrow Agent shall not be obligated to take any legal action or to commence any
proceedings in connection with the escrow account or this Agreement, or to
appear in, prosecute or defend in any such legal action or proceedings. The
Escrow Agent shall be entitled to rely upon and shall be fully protected in
acting on any request, instruction, statement or other instrument, not only as
to its due execution, validity and effectiveness, but also as to the truth and
accuracy of any information set forth therein, which the Escrow Agent shall in
good faith believe to be genuine, to have been signed or presented by the person
or parties purporting to sign the same and to conform to the provisions of this
Agreement.
 
(b)   The Escrow Agent shall be reimbursed upon request for its reasonable
expenses, including reasonable attorneys’ fees and expenses, incurred by it in
the performance of its duties under this Agreement, which fees and expenses
shall be paid to the Escrow Agent by the Company.
 
3.   Escrowed Shares.  Simultaneously with the execution and delivery hereof,
the Pledgors have deposited in escrow with the Escrow Agent certificates
representing the Escrowed Shares.  The Escrow Agent hereby acknowledges receipt
of the Escrowed Shares.
 
4.   Disbursement of Escrowed Shares.  The Escrow Agent shall retain possession
of the Escrowed Shares except as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)   Upon the appointment of a successor Escrow Agent pursuant to Section 5(b)
of this Agreement, the Escrow Agent shall promptly disburse all remaining
Escrowed Shares to such successor Escrow Agent.
 
(b)   Upon receipt of joint written directions delivered by all of the Pledgees
and all of the Pledgors to the Escrow Agent, the Escrow Agent shall disburse the
Pledged Stock as provided in such written directions.
 
(c)   Upon receipt of joint written directions delivered by the Company and all
of the Pledgees to the Escrow Agent, the Escrow Agent shall disburse the
Additional Warrants as provided in such written directions.
 
(d)   Upon receipt of written directions delivered by either all of the Pledgees
or all of the Pledgors to the Escrow Agent, the Escrow Agent shall (i) provide
written notice to the non-requesting parties (which shall not include the
Company) of the Escrow Agent’s receipt of such written directions and (ii)
disburse the Pledged Stock as provided in such written directions; provided,
however, in the event that the Escrow Agent receives written notice from any of
the non-requesting parties within fifteen (15) business days after the Escrow
Agent sends its notice to the non-requesting parties of the Escrow Agent’s
receipt of such written directions, that the non-requesting party(ies) objects
to the release of the Pledged Stock, the Escrow Agent shall thereafter only
disburse such requested amount of the Pledged Stock in accordance with Section 6
hereof.
 
(e)   Upon receipt of written directions delivered by either the Company or all
of the Pledgees to the Escrow Agent, the Escrow Agent shall (i) provide written
notice to the non-requesting parties of the Escrow Agent’s receipt of such
written directions and (ii) disburse the Additional Warrants as provided in such
written directions; provided, however, in the event that the Escrow Agent
receives written notice from any of the non-requesting parties within fifteen
(15) business days after the Escrow Agent sends its notice to the non-requesting
parties of the Escrow Agent’s receipt of such written directions, that the
non-requesting party(ies) objects to the release of the Additional Warrants, the
Escrow Agent shall thereafter only disburse such requested amount of the
Additional Warrants in accordance with Section 6 hereof.
 
(f)   Upon receipt of a final and non-appealable order of a court of competent
jurisdiction instructing it to disburse all or any portion of the Escrowed
Shares, the Escrow Agent shall promptly so disburse the specified Escrowed
Shares and/or funds in accordance with said final and nonappealable order.
 
In determining whether to disburse the Escrowed Shares from time to time in
accordance with the above-stated provisions of this Section 4, the Escrow Agent
shall be entitled to rely conclusively upon any order, judgment, certification,
demand, notice, instrument or other writing delivered to it under this Agreement
without being required to determine the authenticity or the correctness of any
fact stated therein or the propriety or validity of the service thereof.  For
all purposes under this Agreement, the Escrow Agent may act in reliance upon any
instrument or signature reasonably believed by it to be genuine and may assume
that any Person signing such instrument or purporting to give any notice
hereunder has been duly authorized to do so.
 
 
3

--------------------------------------------------------------------------------

 
 
Any portion of the Escrowed Shares released and delivered from time to time by
the Escrow Agent under Section 4 hereof shall cease to be a part of the Escrowed
Shares at the time of release and delivery thereof.
 
5.   Other Provisions Regarding the Escrow Agent.
 
(a)   Indemnification of Escrow Agent.  The Company agrees to defend, indemnify
and hold the Escrow Agent and each of its agents and employees harmless from and
against all costs, claims, losses and expenses (including reasonable attorneys’
fees and expenses) incurred directly or indirectly by the Escrow Agent or any of
such persons directly or indirectly in connection with this Agreement or the
performance of the Escrow Agent’s duties hereunder or any failure or omission to
perform such duties, except with respect to actions or omissions taken or
suffered by the Escrow Agent resulting from the willful misconduct or gross
negligence of the Escrow Agent.  Upon the written request of the Escrow Agent,
the Company agrees to assume the investigation and defense of any claim brought
against the Escrow Agent in connection with the performance of its duties
hereunder, except with respect to actions or omissions taken or suffered by the
Escrow Agent resulting from the willful misconduct or gross negligence of the
Escrow Agent.  Notwithstanding the foregoing, the Escrow Agent shall have the
right to employ separate counsel with respect to any such claim and participate
in the investigation and defense thereof in the event that the Escrow Agent
shall have been advised by legal counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the Company and the Company agrees to pay the reasonable costs and
expenses of such separate counsel.  The Escrow Agent may, in good faith, act or
refrain from acting in respect of any matter referred to herein in full reliance
upon and with the advice of legal counsel which may be selected by it and shall
be fully protected in so acting or refraining from acting upon the advice of
such counsel.  The provisions of this Section 5(a) shall survive the discharge
or resignation of the Escrow Agent or the termination of this Agreement.  All
references in this Section 5(a) to the Escrow Agent shall be deemed to include
its employees and agents.
 
(b)   Escrow Agent Representation of Pledgees.  The Company and the Pledgors (i)
hereby acknowledge and agree (A) that the Escrow Agent in the past has
represented the Pledgees in this and other transactions and may do so in the
future and (B) that the Escrow Agent may represent the Pledgees in disputes with
the Pledgors or the Company, and (ii) waive any right to object to such
representation by reason of Seyfarth Shaw LLP acting as escrow agent.
 
(c)   Replacement or Resignation of Escrow Agent.
 
(i)          Resignation of Escrow Agent.  The Escrow Agent may resign, at any
time, and be discharged of the obligations created by this Agreement by
executing and delivering to the Company, the Pledgees and the Pledgors written
notice of its resignation as Escrow Agent hereunder and specifying the date on
which such resignation is intended to take effect (which date must be at least
thirty (30) days subsequent to the date on which such notice is given).  Upon
receiving such notice of resignation, the Company, the Pledgees and the Pledgors
shall endeavor to agree upon a successor Escrow Agent to be appointed by written
instrument executed by the Company, the Pledgees and the Pledgors, a copy of
which instrument shall be delivered to the successor Escrow Agent (with the
additional copies being retained by the Company, the Pledgees and the
Pledgors).  The resignation of the Escrow Agent shall become effective only upon
the acceptance of appointment by the successor Escrow Agent; provided, however,
that if a successor Escrow Agent has not accepted its appointment within thirty
(30) days after notice of resignation or removal has been given, then the Escrow
Agent may, at the expense of the Company, tender into the custody of any court
of competent jurisdiction all assets then held by it hereunder and notify the
Company, the Pledgees and the Pledgors of such deposit and shall thereupon be
relieved of all further duties and obligations under this Agreement.  The Escrow
Agent shall have no responsibility to appoint a successor Escrow Agent
hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)         Discharge of Escrow Agent.  At any time, the Company, the Pledgees
and the Pledgors may discharge the Escrow Agent by executing and delivering to
the Escrow Agent written notice of its discharge as Escrow Agent hereunder and
specifying (A) the date when such discharge shall take effect and (B) who the
successor Escrow Agent is, if any, in which event the Escrow Agent will be
discharged of its duties and obligations as of such specified date.
 
(iii)        Successor Escrow Agent.  If the Escrow Agent shall be dissolved, or
if its property or affairs shall be taken under the control of any state or
federal court or administrative body or agency because of insolvency or
bankruptcy or for any other reason, a vacancy shall forthwith exist in the
office of Escrow Agent, and within a period of thirty (30) days thereafter, a
successor shall be appointed by the Company, the Pledgees and the Pledgors.
 
(iv)        Instruments in Writing.  Appointments made by the Company, the
Pledgees and the Pledgors under this Section 5(b) shall be made by an instrument
or instruments in writing.  Copies of each instrument shall be delivered by the
Company, the Pledgees and the Pledgors to the predecessor Escrow Agent and to
the successor Escrow Agent so appointed.
 
(v)         Successor Escrow Agents.  Any successor Escrow Agent appointed
hereunder shall execute, acknowledge and deliver to the Company, the Pledgees
and the Pledgors an instrument accepting such appointment hereunder, and
thereupon such successor Escrow Agent, without any further act, deed or
conveyance, shall become duly vested with all of the property, rights, powers,
trusts, duties and obligations of its predecessor hereunder, with the same
effect as if originally named Escrow Agent.  Notwithstanding any other provision
of this Agreement, upon request of such successor Escrow Agent, the Escrow Agent
ceasing to act and the Company, the Pledgees and the Pledgors shall execute and
deliver an instrument transferring to such successor Escrow Agent all the
property, rights, powers and trusts created hereby of the Escrow Agent so
ceasing to act hereunder, and the Escrow Agent so ceasing to act shall
immediately transfer to the successor Escrow Agent the Escrowed Shares then held
by it hereunder.
 
6.   Dispute Resolution.
 
(a)   Any dispute which may arise under this Agreement with respect to the
rights of the parties hereunder shall be settled by mutual agreement of the
parties hereunder involved (evidenced by a certificate furnished to the Escrow
Agent, signed by such parties).  If the parties hereunder involved in such
dispute are unable to come to a mutual agreement with respect to such dispute
under this Agreement, such dispute shall be submitted by such parties to a court
of competent jurisdiction in the State of New York to resolve such
dispute.  Upon receipt of a final and non-appealable order of a court of
competent jurisdiction with respect to release of all or any portion of the
Escrowed Shares, the Escrow Agent shall deliver the portion of the Escrowed
Shares specified in such final and non-appealable order to the Company, the
Pledgees and/or the Pledgors as directed in such order pursuant to Section 4(d)
hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)   In the event of any disagreement between or among the parties to this
Agreement or between or among them or any other person(s) resulting in adverse
claims and demands being made in connection with or for any money or other
property involved in or affected by this Agreement, the Escrow Agent shall be
entitled, at the option of the Escrow Agent, to refuse to comply with the
demands of such parties, or any of such parties, so long as such disagreement
shall continue.  Anything herein to the contrary notwithstanding, the Escrow
Agent shall not be or become liable to such parties or any of them for the
failure of the Escrow Agent to comply with the conflicting or adverse demands of
such parties or any of such parties.
 
(c)   The Escrow Agent shall be entitled to continue to refrain and refuse to
act hereunder, as stated above, unless and until:
 
(i)          the rights of such parties have been finally settled by binding
arbitration or duly adjudicated in a court having jurisdiction of the parties;
or
 
(ii)         the parties have reached an agreement resolving their differences
and have notified the Escrow Agent in writing executed by both parties of such
agreement and have provided the Escrow Agent with indemnity satisfactory to the
Escrow Agent against any liability, claims or damages resulting from compliance
by the Escrow Agent with such agreement.
 
Notwithstanding anything to the contrary herein provided, in the event of any
dispute or disagreement as described above, the Escrow Agent shall have the
right, in addition to the rights described above and at the election of the
Escrow Agent, to tender into the registry or custody of any court having
jurisdiction, all property held under this Agreement and may take such other
legal action as may be appropriate or necessary, in the opinion of the Escrow
Agent.  Upon such tender, the parties hereto agree that the Escrow Agent shall
be discharged from all further duties under this Agreement; provided, however,
that the filing of any such legal proceedings shall not deprive the Escrow Agent
of its compensation hereunder earned prior to such filing and discharge of the
Escrow Agent of its duties hereunder.
 
7.   Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of New York, applicable to contracts
entered into and to be performed wholly within said State.
 
8.   Modification or Waiver.  The terms and provisions of this Agreement may
only be modified or waived by a writing executed and delivered by all parties
hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
9.   Notices.  All notices, demands, approvals, consents, elections or other
communications permitted or required to be given hereunder (the
“Communications”) shall be in writing and sent via facsimile, receipt confirmed,
certified mail, return receipt requested, postage prepaid, or by hand delivery
or by overnight courier service. Communications shall be deemed given upon
receipt.  Communications shall be addressed as follows:
 
If to the Company:


ONE Bio, Corp.
8525 NW 53rd Terr., Suite C101
Doral, Fl 33166


If to the Pledgors:
 
[Need contact information]
 
If to the Pledgees:
 
Udi Toledano
100 Executive Drive
Suite 330
West Orange, NJ 07052
Facsimile:
 
If to the Escrow Agent:


Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018-1405
Attention: David Warburg, Esq.
Facsimile: (212) 218-5526
 
or to such address as any party may from time to time specify in writing to the
others.  If any such Communication is given by hand delivery, the Person to whom
such Communication is given shall, if requested, acknowledge receipt of such
Communication and the date of such receipt on a copy of such Communication.
 
10.   Binding Effect; Assignment.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns but shall not create any rights in any third parties.  No party hereto
may assign either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of the other parties.
 
11.   Entire Agreement; Amendments.  This Agreement contains the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes any prior understandings or agreements by or among the parties
hereto, whether written or oral, which may have related to the subject matter
hereof in any way.  This Agreement may be amended, or any provision of this
Agreement may be waived, so long as such amendment or waiver is set forth in a
writing executed by the Company, the Pledgees, the Pledgors and the Escrow
Agent; provided that additional Pledgees that enter a Purchase Agreement with
the Company after the date hereof may be added as parties to this Agreement and
any updates to Schedule 1 to reflect such additional Pledgees shall not be
considered an amendment of this Agreement for purposes hereof.  No course of
dealing between or among the parties hereto shall be deemed effective to modify,
amend or discharge any part of this Agreement of any rights or obligations of
any party hereto under or by reason of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
12.   Severability.  The parties hereto agree that (a) the provisions of this
Agreement shall be severable in the event that for any reason whatsoever the
provisions hereof are invalid, void or otherwise unenforceable, (b) such
invalid, void or otherwise unenforceable provisions shall be automatically
replaced by other provisions which are as similar as possible in terms to such
invalid, void or otherwise unenforceable provisions but are valid and
enforceable and (c) the remaining provisions shall remain enforceable to the
fullest extent permitted by law.
 
13.   Pronouns.  The use of pronouns, including, “his,” “hers,” or “its,” shall
not be construed to limit those provisions to any particular type of party; all
pronouns shall be deemed to refer to all persons and entities.
 
14.   Headings.  The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.
 
15.   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be considered an original but all of which together shall be
deemed to constitute one and the same document.
 
[Remainder of page left intentionally blank.]

 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
PLEDGORS:
           
ONE-V Group, LLC
           
By: 
     
Name:
   
Title:
   
 
   
Michael Weingarten
   
 
   
Jeanne Chan
           
PLEDGEE:
           
By:
     
     Udi Toledano
           
ESCROW AGENT:
           
SEYFARTH SHAW LLP
           
By:
     
   Name:
   
   Title:
           
THE COMPANY:
           
ONE BIO, CORP.
           
By:
     
   Name:
   
   Title:
 

 
 
 
9

--------------------------------------------------------------------------------

 

Schedule 1
 
Pledgee:


1. Udi Toledano
 
 
10

--------------------------------------------------------------------------------

 

Schedule 2
 
Escrowed Shares


Pledged Stock:


1.           ONE-V Group, LLC – 3,200,000 shares of the Company’s Common Stock


2.           Michael Weingarten – 2,000,000,000 shares of the Company’s Common
Stock


3.           Jeanne Chan – 800,000 shares of the Company’s Common Stock
 
 
11